Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both prepreg fibers and impregnating resin and because reference characters “3” and “5” have both been used to designate the impregnating resin (Specification p.14).    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (US Pat.Pub.2013/0069474) in view of Carter et al. (US 7,192,634) and Soane et al. (US 6,617,364). 
Regarding claim 1, Hamer teaches an electrical insulation system for an electric motor, the system comprising: 
a conductor with wire winding (conductor wires/windings) 50 in a slot 30 of a laminated core 20 of a stator 10 (¶[0023]-¶[0024]; Fig.1A); 
wherein the wire winding is embedded in an encapsulation (insulating material/fill) 56 (i.e., foam, gel, spray that fills voids or spaces between the conductor wires 50 and the cylindrical wall 24 of the stator stack 20, along with voids between conductor wires 50; ¶[0025]; Fig.3).

    PNG
    media_image1.png
    412
    542
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    389
    420
    media_image2.png
    Greyscale

Hamer’s encapsulation may be a foam (¶[0025]) but does not comprise an “impregnating resin carrier filled with volume-increasing particles; wherein the wire winding is embedded into the impregnating resin carrier while the resin is in a B-stage.” 1  Also, Hamer’s encapsulation does not comprise “volume-increasing particles.”  
But, Carter teaches a flexible polymer for a curable composition suitable for insulation (c.23:65-66) comprising a carrier with an impregnating resin with reinforcing fibers (abstract; c.20:24-30; c.33:5-51). Carter’s impregnating resin carrier in the form of reinforcing fibers provides suitable support structure for the polymer elements of the curable composition (c.12:44-c.13:66).
Thus, it would have been obvious before the effective filing date to provide the encapsulation of Hamer with an impregnating resin carrier since Carter teaches impregnating resin carrier fibers would have provided a suitable support structure for the polymer elements of the curable composition.
Regarding the feature of the impregnating resin carrier comprising “volume-increasing particles”, Soane teaches polymeric thermo-expandable hollow microspheres or microbubbles that expand upon heating to form micro-balloons comprising polymeric shells to give a foamed composite material (abstract; c.5:30-59) suitable in insulation and potting compounds (c.1:53-54; c.19:41-51) and providing weight reduction and cheaper product cost, among other benefits (c.1:40-42). 
Thus, it would have been obvious before the effective filing date to further provide the impregnating resin carrier encapsulation of Hamer and Carter with “volume-increasing particles” because Soane teaches this would have provided insulation and potting compound with reduced weight reduction and cheaper cost.
Regarding claim 3, Soane’s thermo-expandable hollow microspheres or microbubbles themselves comprise fillers (c.1:25-26) or the polymeric material may include additives such as crosslinkers, catalysts, plasticizers, stabilizers, or pigments (c.6:27-29).
Regarding claim 4, Carter’s flexible polymer may also comprise conventional toughening agents such as clays such as mica (c.6:33-38).
Regarding claim 5, Carter teaches “inorganic oxide” structural or reinforcing fibers (c.13:6-9) which encompass “aluminum oxide particles”.
Regarding claim 6, Carter teaches boron nitride toughening agents (c.6:33-38).
Regarding claim 7, Carter teaches a carrier with an impregnating resin with reinforcing fibers (abstract; c.20:24-30; c.33:5-51).
Regarding claim 8, Soane’s thermo-expandable hollow microspheres or microbubbles comprise gaseous voids or bubbles in the interior of the particle (c.5:48-56), i.e., they comprise gas-filled particles.
Regarding claim 9, Soane’s polymeric material may include additives such as crosslinkers, catalysts, plasticizers, stabilizers, or pigments (c.6:27-29).
Regarding claim 10, Soane’s polymeric material comprises an epoxy resin (c.19:52-53). 
Claims 12-14 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2,970,936) in view of Kipple et al. (US 3,710,437) and Soane et al. (US 6,617,364).
Regarding claim 12, Richardson teaches a method for producing an electrical insulation system for an electric motor, the method comprising: 
forming a conductor (bar) 1 from winding wire (strands) 2 and a carrier medium (e.g., base fibrous materials) loaded with impregnating resin (thermosetting material) 4 (c.2:39-61); 
drawing the formed conductor 1 into the slots (not numbered) of a core 6 of a stator of the electric motor (i.e., bars installed in machine after compacting but before curing; c.2:1-6; c.3:6-11; c.4:43-48; c.4:62-63; Fig.2); 
heating the laminated core 6 and curing the impregnated winding wire carrier insulation (i.e., heat-curing windings in place by heating electrodynamic machine; c.4:48-49 & c.4:63-65).

    PNG
    media_image3.png
    491
    337
    media_image3.png
    Greyscale


Richardson does not teach core 6 is “laminated”.  Also, Richardson’s impregnating resin (thermosetting material) 4 is not applied “in a B-stage” and “filled with particles configured to increase in volume during curing” such that during heating of the laminated core the “particles…expand with an increase in volume and thereby increase the volume of the not yet cured impregnating resin.” 
But, regarding the first difference, the examiner takes Official Notice that a laminated stator core is notorious in the art and therefore encompassed by Richardson’s core.
Regarding the step of loading the impregnating resin “in a B-stage”, Kipple teaches a process for applying a coating of insulating, heat hardenable resin 50 to motor coil wires 22 wherein the resin material is composed of a powder of a B-staged resin, e.g., a thermoplastic resin or thermosettable resin which has been only partially cured or advanced to a B-stage, so that the resin particles will fuse, flow together, and form a bond (c.3:6-11; Fig.3).
Thus, it would have been obvious before the effective filing date to load Richardson’s impregnating resin (thermosetting material) 4 “in a B-stage” as a “not yet cured impregnating resin” since Kipple teaches this would have been desirable to fuse, flow together, and form a bond in the resin particles.
Also, regarding the impregnating resin carrier comprising “volume-increasing particles”,
Soane teaches polymeric thermo-expandable hollow microspheres or microbubbles that expand upon heating to form micro-balloons comprising polymeric shells to give a foamed composite material (abstract; c.5:30-59) suitable in insulation and potting compounds (c.1:53-54; c.19:41-51) and providing weight reduction and cheaper product cost, among other benefits (c.1:40-42). 
Thus, it would have been further obvious before the effective filing date to fill the impregnating, B-staged resin of Richardson & Kipple with gas-filled particles such that during heating of the core the gas-filled particles present in the impregnating resin expand with an increase in volume and thereby increase the volume of the not yet cured impregnating resin because Soane teaches a gas-filled polymeric thermo-expandable resin would have provided insulation and potting compound with reduced weight reduction and cheaper cost.
Regarding claims 13 & 17, Richardson’s resin-impregnated carrier medium of base fibrous material (c.2:57-62) comprises “prepreg fibers”.
Regarding claim 14, Richardson’s resin-impregnated carrier medium of base fibrous material comprises mica particles (i.e., mica platelets; c.2:62-65).
Regarding claim 18, Soane’s thermo-expandable hollow microspheres or microbubbles comprise gaseous voids or bubbles in the interior of the particle (c.5:48-56), i.e., they comprise gas-filled particles.
	Regarding claim 19,  Soane’s polymeric material may include additives such as crosslinkers, catalysts, plasticizers, stabilizers, or pigments (c.6:27-29).
Regarding claim 20, Soane’s polymeric material comprises an epoxy resin (c.19:52-53). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Kipple and Soane, further in view of Carter.
The combination does not further teach the carrier medium comprises aluminum oxide particles (claim 15) or boron nitride particles (claim 16).
But, Carter teaches a flexible polymer for a curable composition suitable for insulation (c.23:65-66) comprising a carrier with an impregnating resin with reinforcing fibers (abstract; c.20:24-30; c.33:5-51) as well “inorganic oxide” structural or reinforcing fibers (c.13:6-9) which encompass “aluminum oxide particles”, and boron nitride toughening agents (c.6:33-38).
Thus, it would have been obvious before the effective filing date to modify the impregnating resin carrier medium of Richardson, Kipple and Soane and provide aluminum oxide or boron nitride particles since Carter teaches these would have been desirable to provide toughening and structural reinforcement to the insulation. 
 
Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive.   
Applicant argues “[n]one of the references describe incorporating swelling (or volume-increasing) particles into an impregnating resin [in] the B-stage. A resin in the B-stage is not totally cured…” (Response, p.7).  
In response, it is noted that with respect to the apparatus claim 1, the product-by-process limitation “wherein the wire winding is embedded into the impregnating resin carrier while the resin is in a B-stage” is not given patentable weight since it does not structurally limit the product. With respect to the product after curing, there is no difference between a wire winding embedded into the resin in a B-stage, where it is not totally cured, and a wire winding embedded at some other stage. Further, Carter teaches “forming [the] incompletely cured matrix resin into film by for example compression moulding, extrusion…, in conditions of temperature and pressure sufficient to cause the mixture to flow and impregnate the fibres and curing the resulting laminate” (c.20:52-69). Carter thus implicitly reads on the product-by-process feature of impregnating resin in a B-stage since his procedure employs an “incompletely cured” resin that “flows”.  In applicant’s own words, Carter’s resin is “not totally cured.”
Regarding method claim 12, Kipple explicitly teaches application of an insulating, heat hardenable resin 50 to motor coil wires 24 in the B-stage, so that the resin particles will fuse, flow together, and form a bond (c.3:6-11; Fig.3).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BURTON S MULLINS/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “wherein” clause is a product-by-process feature that is not given patentable weight. According to MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, embedding the wire winding into the resin while it is in a B-stage, before total curing, does not structurally distinguish the final, cured product.